Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-16 and 18-21 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misawa et al. (US Patent Application Publication 2019/0086661), herein after referred to as Misawa.
Regarding independent claim 1, Misawa discloses a heads-up display device for a vehicle (abstract), comprising: 
a display component (Misawa depicts various configurations for performing HUD display including: figures 4A-5B reference plurality of components utilized for display including: mirror 23, lens 22, diffusion plate 21 (comprised of three LCDs), and projector 20. figure 6: mirror 23, lens 22, mirrors 26, and projector 20; figure 7: mirror 23, movable lens 28, diffusion plate 27, and projector 20; figures 8A-9B: mirror 23, lens 22, light control mirrors 29, and liquid crystal display 25; figure 10: mirror 23, lens 22, movable diffusion plate 30, and projector 20; figures 11A-11B: mirror 23, lens 22, movable optical filter 31, diffusion plate 27 and projector 20; figure 12: mirror 23, lens 22, diffusion plate 21 (comprised of a single LCD), and projector 20; figure 13: curved surface mirror 33, lens 22, cribriform optical filter 32, diffusion plate 27 and projector 20.); 
a controller (Figure 2 reference processor 11 and/or display controller 13); and 
an execution component (Figure 2 reference processor 11 and/or display controller 13. Please note a controller and components are ambiguous descriptors without the particular hardware claimed to perform particular functions. Therefore, citation of Misawa’s processor 11 and controller 13 are cited for the claimed controller and execution component since the proceeding claimed functions overlap.); 
wherein: 
the display component is configured to output a heads-up display image (Figures 4A-13 each describes configurations of a heads up display HUD as described in paragraphs [0047]-[0049]); 
the controller is configured to acquire a real-time vehicle speed of the vehicle (Figure 2 reference vehicle speed detector 10 connected with controller/image processor 11. Figure 3 S100 describes the process of detecting vehicle speed.), and generate an image distance control signal associated with the real-time vehicle speed of the vehicle (Figure 3 reference process of vehicle speed S100 (a signal) to perform display control S103-S105 (including changing image position, angle, and area). Inherently the control from one hardware component to another is performed via signals.); and 
the execution component is connected to the display component (Figure 2 reference display controller 13 connected with image processor 11 which is then connected with image display 12. Image display 12 is described in paragraph [0041] to be exampled in various configurations of figures 4A-13 including components particular to each configuration.), and the execution component is configured to adjust a focal point of the display component according to the image distance control signal (Figure 3 reference S103-S104 to change the virtual image position between Far, intermediate, and near. Said position changes regard positions a-c depicted in figure 1A and described in paragraph [0032] to regard the focus of the driver’s eyes (focal point).), and control an image distance of the heads-up display image displayed by the display component thus adjusting the focal point of the display component according to the change of the real-time vehicle speed (Figure 3 reference changes to the distance/focal point S103-S105 based on the detected vehicle speed S100 value S101-S102 as described in paragraph [0033] and [0038]-[0040].).
Regarding claim 2, Misawa discloses the heads-up display device according to claim 1, wherein: 
the controller is further configured to generate an angle control signal according to a real-time vehicle speed of the vehicle (Figure 3 reference process of vehicle speed S100 (a signal) to perform display control S103-S105 (including changing image position, angle, and area). Inherently the control from one hardware component to another is performed via signals.); and 
the execution component is further configured to drive the display component to adjust a top view angle of an image displayed by the display component according to the angle control signal (Figure 3 reference S103-S104 to change the virtual image sight angle between small, intermediate, and large. Said angle changes regard positions a-c depicted in figure 1B and described in paragraph [0034] to regard the angle from the driver’s eyes to the display position for the virtual image in a downward direction with respect to a horizontal line, hereinafter referred to as overlook angle.).
Regarding claim 3, Misawa discloses the heads-up display device according to claim 1, wherein the controller is configured to determine an approximate vehicle speed of the real-time vehicle speed according to the real-time vehicle speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.) and generate an image distance control signal according to the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes position control respectively far, intermediate, and near.).
Regarding claim 4, Misawa discloses the heads-up display device according to claim 2, wherein: 
the controller is configured to determine an approximate vehicle speed of the real-time vehicle speed according to the real-time vehicle speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.); and 
the controller is configured to generate an angle control signal according to the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes angle control respectively small, intermediate, and large.).
Regarding claim 5, Misawa discloses the heads-up display device according to claim 3, wherein: 
the controller further comprises a storage module (Figure 2 depicts a processor 11 and figure 3 depicts a process. It is inherent that a processor utilizes a memory to perform the function of processing a process.); 
the storage module is configured to store a preset plurality of vehicle speed intervals (Figure 3 reference first speed interval with speed higher than threshold value (1) S101, second speed interval with speed equal to or lower than threshold value (1) and higher than threshold value (2) S102 (yes), and third speed interval with speed equal to or lower than threshold value (2) S102 (no). Paragraph [0040] describes the number of speed divisions/intervals/ranges may be larger than three.), each interval corresponding to a different preset approximation (Figure 3 reference each interval corresponding to speed values respectively greater than threshold value (1), equal to or lower than threshold value (1) and higher than threshold value (2), and equal to or lower than threshold value (2).), wherein the plurality of vehicle speed intervals are consecutive multiple vehicle speed intervals (The threshold values (1) and (2) define three ranges of consecutive vehicle speed intervals. A first range higher than threshold (1), second range equal to or lower than threshold (1) and higher than threshold (2), and third range lower than or equal to threshold (2).); and 
the controller is configured to determine which of the plurality of vehicle speed ranges in which the acquired real-time vehicle speed is located, and use a preset approximate value corresponding to the vehicle speed interval in which the current real-time vehicle speed is located as the approximate vehicle speed of the real-time vehicle speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.).
Regarding claim 6, Misawa discloses the heads-up display device according to claim 5, wherein: 
the display component comprises an image source having an adjustable position (Of the configurations of figures 4A-13 the following figures describes the image source in an adjustable position that moves in a light exiting direction: figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30. Please note configuration of figures 11A-11B does comprise an adjustable position but the movement is perpendicular to the light exiting direction.); 
the controller is further configured to calculate an expected displacement of the image source according to the approximate vehicle speed, and generate an image distance control signal according to the expected displacement (Figure 3 reference S103-S105 with calculated displacement far, intermediate, near (or area displacement narrow, intermediate, wide) according to approximate vehicle speed S101 and S102 for displaying a virtual image.); and wherein the execution component includes a first actuator coupled to the positionally adjustable image source (Figures 4A-4B and paragraphs [0044]-[0045] describes to control (inherently via control signals) the cells of each LCD array between white and transmissive states to move the virtual image between various positions and ranges a-c. Paragraph [0041] describes the configuration of figures 4A-5B is in accordance with change of vehicle speed explained by the processing flowchart of figure 3.); 
the first actuator is configured to control the image source to move at least in a first direction in accordance with an image distance control signal generated by the controller (Figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30 both actuatable between various controllable (inherently by a control signal) positions); and 
the first direction is a light exiting direction of the image source (Figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30 both movable in a light exiting direction.).
Regarding claim 8, Misawa discloses the heads-up display device according to claim 2, wherein the execution component is further configured to: 
drive the display component according to the angle control signal (Figure 3 reference S103-S104 to change the virtual image sight angle between small, intermediate, and large. Said angle changes regard positions a-c depicted in figure 1B and described in paragraph [0034] to regard the angle from the driver’s eyes to the display position for the virtual image in a downward direction with respect to a horizontal line, hereinafter referred to as overlook angle.); and 
control the distance between an image displayed by the component and the plane that the vehicle is located to be at the preset distance (Figure 3 reference S103-S104 to change the virtual image position between Far, intermediate, and near. This distance is changed in relation to the “static” (since the HUD is housed within the vehicle and therefore moves at the same speed) plane of the vehicle.).
Regarding claim 10, Misawa discloses the heads-up display device according to claim 1, wherein a relative distance between a natural gaze focal point of a driver and the HUD focal point have a customizable rate of convergence or divergence, the customizable rate of convergence or divergence being dependent in part on the actual velocity of the vehicle (Convergence is defined as light rays which converse/come closer until meeting at a focal point at which point thereafter the light rays diverge. Therefore, stating a rate of convergence/divergence between two points (the natural gaze focal point and Hud focal point) becomes ambiguous since rate of convergence/divergence  pertains to a single point. Misawa’s discloser of modifying the focal point of the virtual image includes an inherent rate of convergence and divergence. A natural gaze focal point of a driver is by definition a naturally occurring and therefore inherent operation. The customizable rate of convergence/divergence is claimed to be dependent upon the vehicle speed. Therefore, Misawa’s figure 3 adjustment of the focal point/distance S103-S105 based on velocity/speed of the vehicle S100 is interpreted to be customizable since the driver themselves inherently selects the speed at which they wish to operate the vehicle.).
Regarding independent claim 11, Misawa discloses a driving method for a heads-up display (HUD) device  (abstract), comprising: 
displaying a HUD display image (Figures 4A-13 each describes configurations of a heads up display HUD as described in paragraphs [0047]-[0049].); 
determining a real-time speed of the vehicle (Figure 2 reference vehicle speed detector 10 connected with controller/image processor 11. Figure 3 S100 describes the process of detecting vehicle speed.); 
generating an image distance control signal according to a real-time speed of the vehicle such that an image distance of an image displayed by the heads-up display device changes according to a change in the real-time vehicle speed (Figure 3 reference process of vehicle speed S100 (a signal) to perform display control S103-S105 (including changing image position/distance (figure 1a), angle, and area). Inherently the control from one hardware component to another is performed via signals.); and 
adjusting a focal point of the HUD display image according to the image distance control signal according to the change of the real-time vehicle speed (Figure 3 reference changes to the distance/focal point S103-S105 based on the detected vehicle speed S100 value S101-S102 as described in paragraph [0033] and [0038]-[0040].).
Regarding claim 12, Misawa discloses the driving method according to claim 11, further comprising: generating an angle control signal based on the real-time vehicle speed of the vehicle so as to adjust a top view angle of the HUD display image being displayed by the heads-up display device (Figure 3 reference S103-S104 to change the virtual image sight angle between small, intermediate, and large. Said angle changes regard positions a-c depicted in figure 1B and described in paragraph [0034] to regard the angle from the driver’s eyes to the display position for the virtual image in a downward direction with respect to a horizontal line, hereinafter referred to as overlook angle.).
Regarding claim 13, Misawa discloses the driving method according to claim 11, further comprising generating an image distance control signal according to the real-time speed of the vehicle based on: 
determining an approximate vehicle speed of the real-time speed according to a real-time speed interval range (Figure 3 reference first speed interval with speed higher than threshold value (1) S101, second speed interval with speed equal to or lower than threshold value (1) and higher than threshold value (2) S102 (yes), and third speed interval with speed equal to or lower than threshold value (2) S102 (no). Paragraph [0040] describes the number of speed divisions/intervals/ranges may be larger than three.); and 
generating an image distance control signal according to the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes position control respectively far, intermediate, and near.).
Regarding claim 14, Misawa discloses the driving method according to claim 12, the generating an angle control signal according to the real-time vehicle speed of the vehicle comprising: 
determining an approximate vehicle speed of the real-time speed according to the real-time speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.); and
generating an angle control signal based on the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes angle control respectively small, intermediate, and large.).
Regarding claim 15, Misawa discloses the driving method according to claim 13, wherein: 
the interval of the preset plurality of vehicle speed ranges in which the real-time vehicle speed is located is determined (Figure 3 reference S101 and S102 executed based on determined based on determined vehicle speed S100); 
an approximate vehicle speed of the real-time vehicle speed is determined by using the preset approximate value corresponding to the vehicle speed interval in which the real-time vehicle speed is located (Figure 3 reference determining an approximate vehicle speed from S101 and S102 based on the speed intervals provided by speed thresholds (1) and (2).); and 
the plurality of vehicle speed ranges is composed of continuous multiple speed intervals (The threshold values (1) and (2) define three ranges of consecutive vehicle speed intervals. A first range higher than threshold (1), second range equal to or lower than threshold (1) and higher than threshold (2), and third range lower than or equal to threshold (2).).
Regarding claim 16, Misawa discloses a vehicle comprising the heads-up display device according to claim 1 (Figures 4A-13 each describes configurations of a heads up display HUD as described in paragraphs [0047]-[0049]).
Regarding independent claim 18, Misawa discloses a heads-up display device for a vehicle (abstract), comprising: 
a display component (Misawa depicts various configurations for performing HUD display including: figures 4A-5B reference plurality of components utilized for display including: mirror 23, lens 22, diffusion plate 21 (comprised of three LCDs), and projector 20. figure 6: mirror 23, lens 22, mirrors 26, and projector 20; figure 7: mirror 23, movable lens 28, diffusion plate 27, and projector 20; figures 8A-9B: mirror 23, lens 22, light control mirrors 29, and liquid crystal display 25; figure 10: mirror 23, lens 22, movable diffusion plate 30, and projector 20; figures 11A-11B: mirror 23, lens 22, movable optical filter 31, diffusion plate 27 and projector 20; figure 12: mirror 23, lens 22, diffusion plate 21 (comprised of a single LCD), and projector 20; figure 13: curved surface mirror 33, lens 22, cribriform optical filter 32, diffusion plate 27 and projector 20.); 
a controller (Figure 2 reference processor 11 and/or display controller 13); and 
an execution component (Figure 2 reference processor 11 and/or display controller 13. Please note a controller and components are ambiguous descriptors without the particular hardware claimed to perform particular functions. Therefore, citation of Misawa’s processor 11 and controller 13 are cited for the claimed controller and execution component since the proceeding claimed functions overlap.); 
wherein: 
the display component is configured to output a heads-up display image (Figures 4A-13 each describes configurations of a heads up display HUD as described in paragraphs [0047]-[0049]); 
the controller is configured to acquire a real-time vehicle speed of the vehicle (Figure 2 reference vehicle speed detector 10 connected with controller/image processor 11. Figure 3 S100 describes the process of detecting vehicle speed.), and generate an image distance control signal associated with the real-time vehicle speed of the vehicle (Figure 3 reference process of vehicle speed S100 (a signal) to perform display control S103-S105 (including changing image position, angle, and area). Inherently the control from one hardware component to another is performed via signals.); and 
the execution component is connected to the display component (Figure 2 reference display controller 13 connected with image processor 11 which is then connected with image display 12. Image display 12 is described in paragraph [0041] to be exampled in various configurations of figures 4A-13 including components particular to each configuration.);
the execution component is configured to adjust a focal point of the display component according to the image distance control signal (Figure 3 reference S103-S104 to change the virtual image position between Far, intermediate, and near. Said position changes regard positions a-c depicted in figure 1A and described in paragraph [0032] to regard the focus of the driver’s eyes (focal point).), and control an image distance of the heads-up display image displayed by the display component thus adjusting the focal point of the display component according to the change of the real-time vehicle speed (Figure 3 reference changes to the distance/focal point S103-S105 based on the detected vehicle speed S100 value S101-S102 as described in paragraph [0033] and [0038]-[0040].); 
the controller is further configured to generate an angle control signal according to a real-time vehicle speed of the vehicle (Figure 3 reference process of vehicle speed S100 (a signal) to perform display control S103-S105 (including changing image position, angle, and area). Inherently the control from one hardware component to another is performed via signals.); 
the execution component is further configured to drive the display component to adjust a top view angle of an image displayed by the display component according to the angle control signal (Figure 3 reference S103-S104 to change the virtual image sight angle between small, intermediate, and large. Said angle changes regard positions a-c depicted in figure 1B and described in paragraph [0034] to regard the angle from the driver’s eyes to the display position for the virtual image in a downward direction with respect to a horizontal line, hereinafter referred to as overlook angle.); 
the controller is configured to determine an approximate vehicle speed of the real-time vehicle speed according to the real-time vehicle speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.) and generate an image distance control signal according to the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes position control respectively far, intermediate, and near.); 
the controller is further configured to generate an angle control signal according to the approximate vehicle speed (Figure 3 reference S103-S105 executed based on S101 and S102 range/approximate vehicle speed determinations. S103-S105 each includes angle control respectively small, intermediate, and large.); and 
the execution component is further configured to drive the display component according to the angle control signal, and to control the distance between an image displayed by the component and the plane that the vehicle is located to be at the preset distance (Figure 3 reference S103-S104 to change the virtual image position between Far, intermediate, and near. This distance is changed in relation to the “static” (since the HUD is housed within the vehicle and therefore moves at the same speed) plane of the vehicle.).
Regarding claim 19, Misawa discloses the heads-up display device according to claim 18, wherein: 
the controller further comprises a storage module (Figure 2 depicts a processor 11 and figure 3 depicts a process. It is inherent that a processor utilizes a memory to perform the function of processing a process.); 
the storage module is configured to store a preset plurality of vehicle speed intervals (Figure 3 reference first speed interval with speed higher than threshold value (1) S101, second speed interval with speed equal to or lower than threshold value (1) and higher than threshold value (2) S102 (yes), and third speed interval with speed equal to or lower than threshold value (2) S102 (no). Paragraph [0040] describes the number of speed divisions/intervals/ranges may be larger than three.), each interval corresponding to a different preset approximation (Figure 3 reference each interval corresponding to speed values respectively greater than threshold value (1), equal to or lower than threshold value (1) and higher than threshold value (2), and equal to or lower than threshold value (2).);
the plurality of vehicle speed intervals are consecutive multiple vehicle speed intervals (The threshold values (1) and (2) define three ranges of consecutive vehicle speed intervals. A first range higher than threshold (1), second range equal to or lower than threshold (1) and higher than threshold (2), and third range lower than or equal to threshold (2).); and 
the controller is configured to determine which of the plurality of vehicle speed ranges in which the acquired real-time vehicle speed is located, and use a preset approximate value corresponding to the vehicle speed interval in which the current real-time vehicle speed is located as the approximate vehicle speed of the real-time vehicle speed (Figure 3 reference each instance of real vehicle speed detected in S100 converted to range/approximate vehicle speed via thresholds (1) and (2) in S101 and S102.).
Regarding claim 20, Misawa discloses the heads-up display device according to claim 18, wherein: 
the display component comprises an image source having an adjustable position (Of the configurations of figures 4A-13 the following figures describes the image source in an adjustable position that moves in a light exiting direction: figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30. Please note configuration of figures 11A-11B does comprise an adjustable position but the movement is perpendicular to the light exiting direction.), and wherein the controller is further configured to calculate an expected displacement of the image source according to the approximate vehicle speed, and generate an image distance control signal according to the expected displacement (Figure 3 reference S103-S105 with calculated displacement far, intermediate, near (or area displacement narrow, intermediate, wide) according to approximate vehicle speed S101 and S102 for displaying a virtual image.); 
the execution component includes a first actuator coupled to the positionally adjustable image source (Figures 4A-4B and paragraphs [0044]-[0045] describes to control (inherently via control signals) the cells of each LCD array between white and transmissive states to move the virtual image between various positions and ranges a-c. Paragraph [0041] describes the configuration of figures 4A-5B is in accordance with change of vehicle speed explained by the processing flowchart of figure 3.); 
the first actuator is configured to control the image source to move at least in a first direction in accordance with an image distance control signal generated by the controller (Figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30 both actuatable between various controllable (inherently by a control signal) positions); and 
the first direction is a light exiting direction of the image source (Figure 7 reference movable lens 28 and figure 10 reference movable diffusion plate 30 both movable in a light exiting direction.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misawa in view of Cashen et al. (US Patent Application Publication 2017/0169612), herein after referred to as Cashen.
Regarding claim 9, Misawa discloses the heads-up display device of claim 2, wherein the display component comprises: 
an optical module configured to receive the lights from an image source and emit an image (Figures 8A-9B reference light control mirror 29); 
wherein: 
the optical module includes a first mirror that is light transmissive controllable about an axis (Figures 9A-9B and paragraphs [0058]-[0059].); 
the controller is further configured to calculate an expected transmissive state of the first mirror according to the real-time vehicle speed (Figures 8A-9B is a configuration for modifying the image position/distance/angle/area in accordance with the flowchart of figure 3 which modifies the images in S103-S105 in accordance with real-time vehicle speed detected in S100.), and generate an angle control signal according to the expected transmissive state (Paragraph [0058] describes to control the transmissive state of the mirror (inherently by a signal).); and 
the execution component includes a second drive assembly coupled to the first mirror, which configured to control the rotation of the first mirror by the angle control signal generated by the controller (Figures 8A-9B is a configuration for modifying the image angle inherently via a signal in accordance with the flowchart of figure 3 which modifies the images in S103-S105 angle small, intermediate, large.).
Misawa does not specifically disclose an optical module including a first mirror that is rotatable about an axis.
Cashen discloses an optical module configured to receive the lights from an image source and emit an image (Figure 5 reference mirror 412 receiving light from LED 404. Please note Cashen’s vehicle windshield HUD mirror 412 corresponds to Misawa’s vehicle windshield HUD mirror 23/33.); 
wherein: 
the optical module includes a first mirror that is rotatable about an axis (figure 12 reference rotation of mirror 412 about axis of rotation); 
the controller is further configured to calculate an expected rotation angle of the first mirror according to various driver height percentiles (Paragraph [0068] describes the mirror 412 to reflect and focus light onto the windshield to generate a virtual image which appears to be at a configurable distance from the surface of the windshield 102. Figure 12 and paragraph [0085] describes the mirror 412 to rotate to various positions to reflect light rays to differing intersection points and angles on a windshield.), and generate an angle control signal according to the expected rotation angle (Paragraph [0058] describes to control the transmissive state of the mirror (inherently by a signal).); and 
the execution component includes a second drive assembly coupled to the first mirror, which configured to control the rotation of the first mirror by the angle control signal generated by the controller (Figure 13 depicts the correction of the virtual image in the lateral angle between a short, medium or tall driver heights via a stepper motor (paragraph [0064]). Please note Misawa moves the virtual image angle in the lateral means as shown in Misawa figure 1b wherein positions a-c correspond to one configuration example figure 5A a-c such that the display area comprises a+b+c however to move from position a to b or c describes utilizing less than the entire displays area because of a static mirror 23.).
It would have been obvious to enable Misawa’s HUD that modifies a virtual image according to the real-time vehicle speed mirror 23 with the known technique of rotating yielding the predictable results of correcting/customizing for viewing angles of various driver heights as disclosed by Cashen (paragraph [0064]) and the additional benefit of utilizing the entire display area for displaying the virtual image in accordance with the vehicle speed (As described above figure 5A depicts one configuration of Misawa to adjust the virtual image angle between lateral positions a-c in figure 1B is via limiting the display area to said positions a-c in the none moving display area. All configurations comprising movable display components in Misawa, such as figure 7 reference 28, are utilized to adjust the virtual image in the distance direction and not the lateral direction. The combination enables the main mirror 23 to adjust the entire display area in the lateral sense while maintaining the ability to correct for vehicle speed and (if necessary) still limit the display area to positions a-c.).

Allowable Subject Matter
5.		Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Misawa discloses the hardware and ability of dividing the detected vehicle speed into a plurality of vehicle speed intervals of fixed quantification interval (figure 3 S101 and S102); and the controller determines an expected displacement of the image source by using a first algorithm (figure 3 is a flowchart/algorithm). However, Misawa does not specifically disclose the algorithm to be Le as claimed in claims 7 or 21.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622